This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 U.S. BANK NATIONAL
 3 ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                            NO. 35,415

 6 RONALD HAYNES,

 7          Defendant-Appellant,

 8 and

 9 LESLEY HAYNES and
10 NEW MEXICO MORTGAGE
11 FINANCE AUTHORITY,

12          Defendants.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Nan G. Nash, District Judge

15   McCarthy & Holthus LLP
16   Karen Howden Weaver
17   Joshua T. Chappell
18   Albuquerque, NM

19 for Appellee

20 Ronald Haynes
 1 Albuquerque, NM

 2 Pro Se Appellant




 3 Lesley Haynes
 4 Albuquerque, NM

 5 Pro Se Defendant

 6 Weinstein & Riley, P.S.
 7 Jason Collis Bousliman
 8 Albuquerque, NM

 9 for Defendant N.M. Mortg. Fin. Auth.

10                           MEMORANDUM OPINION

11 VIGIL, Chief Judge.

12   {1}   Summary affirmance was proposed for the reasons stated in the notice of

13 proposed summary disposition. No memorandum opposing summary affirmance has

14 been filed and the time for doing so has expired.

15   {2}   AFFIRMED.

16   {3}   IT IS SO ORDERED.


17                                        _______________________________
18                                        MICHAEL E. VIGIL, Chief Judge




                                            2
1 WE CONCUR:


2 ___________________________________
3 J. MILES HANISEE, Judge


4 _________________________________
5 STEPHEN G. FRENCH, Judge




                                  3